Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D dated January 22, 2013 (including amendments thereto) with respect to the shares of Common Stock of Hallmark Financial Services, Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: January 22, 2013 NEWCASTLE PARTNERS, L.P. By: Newcastle Capital Management, L.P., its general partner By: Newcastle Capital Group, L.L.C., its general partner By:Schwarz 2012 Family Trust /s/ Mark E. Schwarz Mark E. Schwarz, Trustee NEWCASTLE CAPITAL MANAGEMENT, L.P. By: Newcastle Capital Group, L.L.C., its general partner By: Schwarz 2012 Family Trust /s/ Mark E. Schwarz Mark E. Schwarz, Trustee NEWCASTLE CAPITAL GROUP, L.L.C. By:Schwarz 2012 Family Trust /s/ Mark E. Schwarz Mark E. Schwarz, Trustee SCHWARZ 2 By: /s/ Mark E. Schwarz Mark E. Schwarz, Trustee /s/ Mark Schwarz MARK E. SCHWARZ 1 DSC SERVICES INC. By: /s/ Mark E. Schwarz Mark E. Schwarz, Chief Executive Officer /s/ John P. Murray JOHN P. MURRAY /s/ Clinton J. Coleman CLINTON J. COLEMAN 2
